Citation Nr: 0944108	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-25 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disorder, claimed as flexor tendinitis.

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as irritable bowel syndrome (IBS).

3.  Entitlement to service connection for a low back 
disorder, claimed as a musculotendinous strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to 
February 2006.
 
This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

As a procedural matter, the Board notes that the Veteran 
submitted medical evidence in August 2009 since the case was 
certified for appeal.  This evidence was received after the 
last RO review and did not include a waiver.  Because the 
claims are being remanded for additional development, this 
evidence should be considered upon further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In the 
present case, the Board finds that additional development is 
required in order to satisfy VA's obligations under the VCAA.

Specifically, the evidence indicates that the Veteran 
underwent a VA examination in December 2005 prior to his 
release from active duty service.  There, he reported that he 
injured his left elbow while doing pull-ups, and was 
prescribed physical therapy for tendonitis.  X-rays of the 
left elbow were normal, and the examiner diagnosed a 
musculotendinous strain at the medial epicondyle area.  

With respect to gastrointestinal complaints, the Veteran 
maintained that he had received antibiotics for a 
staphylococcus infection in 2004 that had caused a removal of 
the normal flora in his colon and subsequent episodes of 
diarrhea.  While he reported that these episodes cleared 
within approximately two months, he indicated that he had 
loose stools about once a month since then.  The examiner 
diagnosed IBS, but noted that it was slowly clearing while 
the normal flora in his colon returned.

With respect to the low back, the Veteran complained of pain 
and spasms that had existed since 2004.  While his range of 
motion was only slightly limited, he did experience some pain 
upon motion.  X-rays of the lumbar spine were normal, and the 
examiner diagnosed a low back musculotendinous strain.  

However, since the December 2005 VA examination, the record 
contains very little post-service evidence and no relevant 
evidence since 2006.  Therefore, a more current examination 
is required in order to properly adjudicate the claims.  

Accordingly, the case is REMANDED for the following actions:

1. After obtaining the proper 
authorization from the Veteran, obtain 
treatment records from the Family 
Medicine Associates Group in Mount 
Pleasant, Tennessee, for the period 
from July 2006 to the present.  

2.  Obtain clinical records from the VA 
Medical Center in Murfreesboro, 
Tennessee, for the period from August 
2007 to the present.  Any negative 
response should be associated with the 
file.

3. Schedule the Veteran for an 
examination(s) in order to determine 
the nature and extent of his left 
elbow, gastrointestinal, and low back 
disorders.  

The claims folder must be made 
available to the examiner(s) in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.

For each diagnosed disorder, the 
examiner(s) is/are requested to state 
whether it is at least as likely as not 
(a 50 percent probability or higher) 
that the disorder(s) is/are related to 
service.  All opinions are to be 
accompanied by a clear rationale 
consistent with the evidence of record.

4.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

